Citation Nr: 0502835	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  98-09 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for spina bifida of the 
lumbar spine.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for spondylolisthesis 
of the lumbar spine.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

5.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied the veteran's claim to 
reopen for service connection for low back pain.  In a May 
1999 Board Remand, the issues were recharacterized as 
entitlement to service connection for degenerative disc 
disease of the lumbar spine, entitlement to service 
connection for degenerative joint disease of the lumbar 
spine, entitlement to service connection for residuals of a 
back injury, whether new and material evidence has been 
received to reopen a claim for service connection for spina 
bifida occulta, and whether new and material evidence has 
been received to reopen a claim for service connection for 
spondylolisthesis of the lumbar spine.

In a September 2002 decision, the Board denied the veteran's 
claim.  The United States Court of Appeals for Veterans 
Claims (the Court) issued an Order in January 2003, vacating 
and remanding the Board's September 2002 decision.  The Board 
remanded the claim in September 2003.  It has now been 
returned to the Board for further appellate review.

The Board notes that the appellant's claim for an increased 
evaluation for Osgood-Schlatter disease was dismissed by the 
Court in the January 2003 Order.


FINDINGS OF FACT

1.  Service connection for spina bifida and spondylolisthesis 
of the lumbar spine was denied in May 1974, February 1980, 
and February 1995 rating decisions.  The appellant was 
informed of the decisions and did not appeal.

2.  Since the last decision, the claimant has not submitted 
evidence which is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for spina bifida and spondylolisthesis of the 
lumbar spine.  The evidence submitted in support of the claim 
is cumulative.

3.  Residuals of a back injury are not attributable to 
service.

4.  Degenerative disc disease of the lumbar spine was not 
manifest during service and is not attributable to service.

5.  Degenerative joint disease of the lumbar spine was not 
manifest during service and is not attributable to service.


CONCLUSIONS OF LAW

1.  The May 1974, February 1980, and February 1995 decisions 
denying service connection for spina bifida and 
spondylolisthesis of the lumbar spine are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  New and material evidence has not been received to reopen 
the claim for service connection for spina bifida and 
spondylolisthesis of the lumbar spine.  38 U.S.C.A. §§ 5108, 
5103, 5103A, 5017 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Residuals of a back injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

5.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a July 1997 letter, the RO notified the veteran that he had 
previously been denied service connection for a back 
condition, and requested the veteran to submit new and 
material evidence.  The RO explained that new and material 
evidence was evidence not previously submitted to VA which 
bore directly and substantially upon the issue, which was 
neither cumulative nor redundant, and which by itself or in 
connection with evidence that was already of record, was so 
significant that it must be considered to fairly decide the 
claim.  

In the December 1997 statement of the case, the RO provided 
the veteran with the text of 38 C.F.R. § 3.303, pertaining to 
the principles related to service connection, and with the 
text of 38 C.F.R. § 3.156, pertaining to new and material 
evidence.

In a February 2004 VCAA letter, under a heading entitled 
"What Must the Evidence Show to Support Your Appeal," the 
RO stated that to establish entitlement to service connected 
compensation benefits, the evidence must show an injury in 
service or a disease that began in or was made worse by 
service, or an event in service causing injury or disease, a 
current physical or mental disability, and a relationship 
between the current disability and the injury, disease, or 
event in service.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the February 2004 VCAA letter, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency, including medical records 
from the military, from VA hospitals, or from the Social 
Security Administration.  The veteran was notified that on 
his behalf, VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, including 
records from State or local governments, private doctors and 
hospitals, and current or former employers.  The veteran was 
notified that he must give VA enough information about his 
records so that they could be requested from the appropriate 
person or agency.  It was stressed that it was the veteran's 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA and private treatment records identified 
by the veteran.  The veteran has not indicated the existence 
of any additional records that would aid in substantiating 
his claim.

Fourth, VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In the February 2004 VCAA letter, the veteran was 
requested to provide any evidence or information he had 
pertaining to his appeal, including any medical reports.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that this 
was not prejudicial to the appellant, however.  Although the 
VCAA notice was provided after the initial AOJ decision, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was addressed and a 
supplemental statement of the case was provided to the 
appellant.  This constituted process.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The Board finds that the timing of the VCAA notice 
was harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

Spina bifida and spondylolisthesis of the lumbar spine

The issues of entitlement to service connection for spina 
bifida and spondylolisthesis of the lumbar spine were 
previously raised and addressed by VA.  In a May 1974 rating 
decision, the AOJ denied service connection for first degree 
spondylolisthesis L-5 on sacrum, and for spina bifida first 
sacral segment.  In that decision, the AOJ noted that 
constitutional or developmental abnormalities were not 
disabilities under the law.  The veteran was notified of this 
determination.  He did not appeal and therefore the decision 
became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2004).  

In a February 1980 rating decision, the AOJ denied service 
connection for the veteran's "back condition," noting that 
the veteran's lumbosacral condition was a constitutional 
abnormality for which service connection could not be 
granted.  The veteran submitted a notice of disagreement, and 
the AOJ issued a statement of the case in December 1980.  The 
veteran did not file a substantive appeal and therefore the 
February 1980 decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  

In a February 1995 rating decision, the AOJ denied the 
veteran's claim for service connection for a back condition 
as not well-grounded.  The veteran was notified of the 
decision and did not appeal.  Therefore, the February 1995 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  However, the claim may be reopened upon 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

VA will reopen a claim and review a former disposition of a 
claim if new and material evidence is presented or secured 
with respect to a claim that has been previously disallowed.  
38 U.S.C.A. § 5108.  New and material evidence means evidence 
which was not previously submitted to agency decision makers 
which bears "directly and substantially" upon the specific 
matter under consideration.  38 C.F.R. § 3.156(a) (2001).  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, "so significant that it must be considered in 
order to fairly decide the merits of the claim."  The Board 
notes that the legal standard of what constitutes "new and 
material" evidence was recently amended.  This amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,630 (August 2001) (codified at 
38 C.F.R. § 3.156(a) (2004)).

The specific matters under consideration are entitlement to 
service connection for spina bifida and spondylolisthesis of 
the lumbar spine.  In order to warrant service connection, 
the evidence must show current diagnoses of spina bifida and 
spondylolisthesis, an injury or disease in service, and a 
link between the current diagnoses and the injury or disease 
in service.  In its previous decisions, the AOJ found that 
the veteran had current diagnoses of spina bifida and 
spondylolisthesis, but that the veteran was not entitled to 
service connection because spina bifida and spondylolisthesis 
were congenital or constitutional abnormalities for which 
service connection could not be granted under the applicable 
law.  

In conjunction with his claim to reopen, the veteran has 
submitted a letter from his private physician, Dr. P., dated 
in June 1997.  Dr. P. stated that the veteran has spina 
bifida, that spina bifida is a congenital deformity of the 
lumbosacral spine, and that the veteran has restrictions in 
the activities of walking, standing, sitting, lifting, 
pushing, pulling, reaching, carrying, and handling.  He also 
diagnosed the veteran with degenerative disc disease and 
degenerative joint disease, and stated that it was possible 
that any heavy activity that the veteran might have performed 
during active military service could have aggravated his 
"back condition."  Which "back condition" Dr. P. is 
referring to, however, is unclear.  The Board finds that the 
opinion is not material to a relationship between the 
veteran's current diagnosis of spina bifida and an injury or 
disease in service, however, as the statement is uncertain.  
Further, it is not clear whether he is referring to the spina 
bifida, which he had plainly indicated was a congenital 
deformity, or whether he is referring to the degenerative 
disc disease or degenerative joint disease.  Dr. P.'s 
statement is not new and material evidence because it does 
not establish that spina bifida is due to an injury or 
disease in service.  On the contrary, Dr. P. has plainly 
stated that the veteran's spina bifida is congenital.  
Congenital defects are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

The veteran also submitted statements and a discharge summary 
from another private physician, Dr. W, dated in August 1996 
and September 1996.  Dr. W. noted that the veteran had 
spondylolisthesis of L5 on S1.  Dr. W. comments on possible 
treatment, but does not opine on any relation of 
spondylolisthesis to service.  This evidence is not new and 
material since it merely confirms a fact not in dispute, that 
the veteran has spondylolisthesis.

The veteran submitted clinical notes from Dr. M. from July 
1995, March 2003, and February 2004 which note diagnoses of 
congenital spina bifida and spondylolisthesis L5 on S1.  Dr. 
M. noted in the March 2003 clinical note that x-rays revealed 
previously documented spondylolisthesis approximately 10 
percent worse than it was in 1996, and that the veteran would 
continue current medications and limitations.  This is not 
new and material evidence since it merely confirms facts not 
in dispute, that the veteran has congenital spina bifida and 
spondylolisthesis.  Evidence that spondylolisthesis has 
recently worsened does not bear directly and substantially on 
whether it was incurred in service or that it is due to 
disease or injury, and therefore is not new and material.

In a note dated in September 1999 the veteran asserted that 
his spondylolisthesis was caused by an injury in service.  
Whether the veteran's spondylolithesis is due to an injury in 
service is a matter of medical etiology.  The veteran is not 
competent to opine on matters of medical etiology.  Espiritu 
v. Derwinksi, 2 Vet. App. 492, 494 (1992).  

The Board finds that the additional evidence submitted by the 
veteran merely tends to confirm facts that had not been 
disputed, namely, that he currently has spina bifida and 
spondylolisthesis of the lumbar spine, and therefore, the 
evidence is cumulative.  Evidence that confirms a previously 
established fact is cumulative.  Anglin v. West, 203 F.3d 
1343 (Fed. Cir. 2000).  The Board finds that the appellant 
has not submitted new and material evidence and thus the 
claims for service connection spina bifida and 
spondylolithesis of the lumbar spine are not reopened.   

Residuals of a back injury, degenerative disc disease of the 
lumbar spine,
 and degenerative joint disease of the lumbar spine

The Board finds that the preponderance of the evidence is 
against a grant of service connection for residuals of a back 
injury, degenerative disc disease of the lumbar spine, and 
degenerative joint disease of the lumbar spine.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004).  Service connection for arthritis may be 
granted if manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Residuals of a back injury

Although the veteran served during the Vietnam War, he does 
not allege that his back injury occurred in combat.  Rather, 
he has asserted that his back injury occurred during a 
training exercise in Germany.  Further, there is no 
indication that the veteran engaged in combat.  The veteran's 
DD Form 214 indicated that he was awarded the National 
Defense Service Medal and an award for Sharpshooter (Rifle M-
16).  His specialty was noted to be basic field artillery.  
He had foreign and/or sea service in Europe.  The Board finds 
that 38 U.S.C.A. § 1154(b), pertaining to proof of service 
incurrence or aggravation of a disease or injury in the case 
of a veteran who engaged in combat with the enemy, is not for 
application.  

The veteran has indicated that he fell and injured his back 
in service.  He stated that during a training exercise in the 
fall of 1972, he was carrying a round of ammunition in an 
army tank on a wet, rainy day, and that he slipped on the wet 
floor of the tank.  He stated that the impact of the fall 
jerked his entire body as the round fell on top of him and 
jerked his back severely.  He stated that when he returned to 
base, he reported to the infirmary, that the physician 
performed a limited office visit, determined that the veteran 
was experiencing muscle spasms or kidney problems, and 
recommended that the veteran take aspirin and hot showers.  
The veteran stated that he has had chronic back pain since 
the fall in service.

The service medical records do not record a back injury in 
service.  In an August 1970 pre-induction Report of Medical 
History, the veteran indicated that his health was good.  He 
checked a box indicating that had back trouble.  An October 
1972 chronological record of medical care indicated that the 
veteran complained of low back pain.  A note indicated that 
it was possibly due to a muscle spasm or kidney.  The 
recommended treatment included Roboxin, hot showers, and no 
heavy lifting for seven days.  The veteran was seen in the 
orthopedic clinic in December 1972.  Although the clinician's 
notes are illegible, it appears that an x-ray was normal.  
There are no further clinical visits noted for the back, and 
in a January 1973 Report of Medical Examination for 
separation, clinical evaluation of the spine was normal.  The 
veteran indicated that he was in good health to the best of 
his knowledge.  Thus, any back problems in service appear to 
have been acute, as the separation examination was normal, 
and the veteran indicated he was in good health.

In a January 1974 letter, a VA physician stated that the 
veteran was seen for low back pain that had occurred for the 
prior year.  The veteran reported that his difficulty 
developed while he was in service and that he was treated on 
more than one occasion.  The physician noted that the 
examination was essentially normal.  Although the veteran 
stated that his difficulty developed in service, he does not 
report any fall or other injury in service.  His silence, 
when otherwise affirmatively speaking, constitutes negative 
evidence regarding the occurrence of a fall in service.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, in a March 1974 VA examination report, the veteran 
denied any trauma associated with his back complaints.  The 
Board finds this report highly probative because it was 
reported shortly after separation from service (a little over 
a year).  In the report, the examiner noted that the veteran 
gave a rather vague history of his recurrent back trouble, 
which he reported that he had for "quite awhile."  The 
examiner indicated that he had trouble discovering exactly 
how long the veteran had back trouble.  The veteran reported 
that he was seen by a doctor on one occasion while in service 
and stated that he was told that his backache was due to his 
kidneys.  He reported that he had no treatment for this back 
complaint other than occasional taking of aspirin or some 
other mild anodyne.  The diagnoses were spina bifida at the 
level of the first sacral segment and a first degree 
spondylolisthesis of L5 on the sacrum.  As discussed above, 
the veteran's spina bifida and spondylolisthesis are 
associated with prior final decisions.

The VA examiner in the August 1997 report diagnosed the 
veteran with residuals of a lumbar spine injury.  The 
residuals appeared to be increased pain with all activities.  
The examiner's diagnosis appears to be based on the veteran's 
history that he injured his lower back in service.  The Board 
notes that a bare transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Although the 
veteran is competent to state that he fell in service and 
hurt his back, he is not competent to state that his current 
back pain is due to such injury.  He does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494 (1992).  Whether his back pain is due to a 
fall in service is a matter of medical etiology.  Although 
the examiner is competent to link the veteran's current back 
pain to an injury in service, he appears to have merely 
transcribed the veteran's lay history, and the Board finds 
such of little probative value.  Further, the examiner later 
withdrew his opinion.

In an August 1999 Remand, the Board requested that the 
examiner address the VA examination report from 1974 in which 
the veteran denied any trauma associated with his back 
complaints.  In response, the examiner, in a statement dated 
in August 1999, indicated that it was impossible to state 
whether there was a relationship between his diagnosis of 
residuals of a back injury and the veteran's time in service, 
due to the veteran's contradictory statements.  He did state, 
however, that he would suspect that the back complaints of 
which the veteran complained in August 1997 were not, in 
fact, due to service time.

Although the veteran is competent to state that he fell and 
hurt his back in service, the Board finds the contemporaneous 
evidence, including the separation examination report, and 
the examination reports from 1974, highly probative.  The 
Board attaches greater weight to the veteran's statements 
made at separation and shortly after separation than to his 
statements made over 20 years after separation from service.  
The veteran did not report that he had a fall in service 
until June 1997.  Further, there is competent evidence that 
the veteran's current back complaints are not due to service 
time.  The Board finds the August 1999 opinion of the VA 
examiner highly probative.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for residuals of a back injury, and there is no 
doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

Degenerative disc disease of the lumbar spine and 
degenerative joint disease of the lumbar spine

The Board finds that the preponderance of the evidence is 
against a grant of service connection for degenerative disc 
disease of the lumbar spine and degenerative joint disease of 
the lumbar spine.

The veteran has post service diagnoses of degenerative disc 
disease of the lumbar spine and degenerative joint disease of 
the lumbar spine.  In clinical notes from Dr. M. dated in 
July 1995, the veteran complained of back pain for the prior 
20 years.  The examiner noted that the veteran's x-ray showed 
advanced degenerative disc spaces at L5-S1 with spondylosis.  
The assessment was degenerative disc disease of the lumbar 
spine.  Dr. M. confirmed his findings in an August 1995 
letter, and noted that he was referring the veteran to the VA 
hospital for follow-up.  In clinical notes from Dr. M. dated 
in June 1997, the veteran continued to complain of low back 
pain.  Dr. M. recommended physical therapy, but the veteran 
indicated that he was not interested.  Dr. M. does not 
comment on the etiology of the veteran's degenerative disc 
disease, however.

In a June 1997 letter, Dr. P. stated that the veteran had 
degenerative disc disease and degenerative joint disease, and 
that he had restrictions in the activities of walking, 
standing, sitting, lifting, pushing, pulling, reaching, 
carrying, and handling.  Dr. P. stated that it was possible 
that any heavy activity that the veteran might have performed 
during active military service could have aggravated his back 
condition.  As noted above, it is unclear to which "back 
condition" Dr. P. is referring.  He diagnosed the veteran 
with three back conditions, including degenerative disc 
disease, degenerative joint disease, and spina bifida.  
Further, Dr. P. does not clarify whether heavy activity in 
service could have aggravated the back condition, or whether 
the aggravation was acute.  The Board also notes that Dr. P. 
failed to provide any factual foundation that would establish 
that the veteran had degenerative disc disease or 
degenerative joint disease during service.  Therefore, his 
use of the terms "could have aggravated" and "it is 
possible" is no more than unreasoned, wild speculation.  The 
Board finds that Dr. P.'s statement is inconclusive and 
speculative, and thus is neither positive nor negative 
evidence of a link between the veteran's current degenerative 
disc disease and degenerative joint disease of the lumbar 
spine and "heavy activity" in service.  

Although the veteran asserts that his current back 
conditions, including degenerative disc disease and 
degenerative joint disease of the lumbar spine, are due to 
service, he is not competent to opine on matters of medical 
etiology.  Further, the service medical records show that the 
veteran had a normal clinical evaluation of the spine upon 
separation, and the veteran stated that his health was good 
upon separation.  There is no diagnosis of degenerative disc 
disease or degenerative joint disease in the service medical 
records.  At best, there is evidence of complaints of back 
pain which appear to have been acute episodes.  The veteran 
is not competent to state that he had degenerative disc 
disease or degenerative joint disease of the lumbar spine in 
service, which is a matter of medical diagnosis.  Espiritu, 2 
Vet. App. at 494.

Although service connection may be granted for arthritis 
manifest within one year of separation from service, the 
Board finds that degenerative disc disease and degenerative 
joint disease were not manifest within one year of 
separation.  Although the veteran complained of back pain 
within one year of separation, there is no indication that 
the back pain was a manifestation of degenerative disc 
disease or degenerative joint disease of the lumbar spine.  
Rather, the x-ray in March 1974 was positive for spina bifida 
occulta and there was a diagnosis of spondylolithesis.  
However, there was no diagnosis of arthritis or degenerative 
disc disease.  The veteran is not competent to state that the 
back pain reported in January 1974 was due to degenerative 
joint disease or degenerative disc disease, which is a matter 
of medical etiology.  Espiritu, 2 Vet. App. at 494.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for degenerative disc disease of the lumbar spine 
and degenerative joint disease of the lumbar spine, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

ORDER

The application to reopen claims for service connection for 
spina bifida and spondylolisthesis of the lumbar spine is 
denied.

Entitlement to service connection for residuals of a back 
injury, degenerative disc disease of the lumbar spine, and 
degenerative joint disease of the lumbar spine is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


